Exhibit 10.1

WARRANT EXERCISE AGREEMENT

This Warrant Exercise Agreement (this “Agreement”), dated as of October 24,
2018, is by and between AquaBounty Technologies, Inc., a Delaware corporation
(the “Company”), and the undersigned holder (the “Holder”) of a Common Stock
Purchase Warrant to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), issued by the Company, which warrant is
exercisable at an exercise price (the “Exercise Price”) of $3.25 per share (the
“Original Warrant”).

WHEREAS, the Holder’s Original Warrant is exercisable into a number of shares of
Common Stock as set forth on the Holder’s signature page hereto (the “Warrant
Shares”);

WHEREAS, the Holder wishes to exercise all or a portion of such Original Warrant
as set forth herein and, immediately prior to such exercise and in consideration
of the Holder’s exercise of such Original Warrant, the Company has agreed to
issue the Holder the shares of Common Stock to which such exercising Holder is
entitled; and

WHEREAS, pursuant to Section 3(b) of the Original Warrant, the Company may at
any time during the term of the Original Warrant reduce the exercise price of
the Original Warrant to any amount and for any period of time deemed
appropriated by the board of directors of the Company with the prior written
consent of holders of a majority of the then outstanding warrants issued
pursuant to the Underwriting Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Original Warrant.

ARTICLE II

EXERCISE OF EXISTING WARRANT

Section 2.1 Consent to Voluntary Adjustment. Pursuant to Section 3(b) of the
Original Warrant, the Holder hereby consents to the Exercise Price Reduction (as
defined below) with respect to any and all warrants issued pursuant to the
Underwriting Agreement to be exercised by the holders thereof on the date
hereof.

Section 2.2 Exercise of Original Warrant. The Company and the Holder hereby
agree that the Holder shall immediately exercise the Original Warrant with
respect to the number of Warrant Shares set forth on the Holder’s signature page
hereto at a reduced Exercise Price per share equal to $2.00 (the “Exercise Price
Reduction”), otherwise pursuant to the terms of the Original Warrant. The Holder
shall execute and deliver the aggregate cash exercise price for such exercise of
the Original Warrant to the bank account set forth on the Company’s signature
page hereto within two business days after notice from the Company that the
condition set forth in Section 2.2 has been met and the Company shall deliver
the Warrant Shares to the Holder via the Depository Trust Company Deposit or
Withdrawal at Custodian system pursuant to the terms of the Original Warrant,
but pursuant to instructions set forth on the Holder’s signature page hereto.
The date of the closing of the exercise of the Original Warrant shall be
referred to as the “Closing Date”.

Section 2.3 Filing of Form 8-K and Amendment to Registration Statement. Prior to
9:00 am ET on the Trading Day following the date hereof, the Company shall issue
a Current Report on Form 8-K, reasonably acceptable to the Holder disclosing the
material terms of the transactions contemplated hereby, which shall include this
Agreement (the “8-K Filing”). From and after the 8-K Filing, the Company
represents to the Holder that it shall not be in possession of any material,
nonpublic information received from the Company, any of its subsidiaries (the
“Subsidiaries”) or any of their respective officers, directors, employees or
agents that is not disclosed in the 8-K



--------------------------------------------------------------------------------

Filing. In addition, effective upon the 8-K Filing, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of the Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Holder or any of its affiliates, on the other hand,
shall terminate. Such 8-K Filing shall be incorporated by reference into the
registration statement on Form S-3 (No. 333-224184) (the “Registration
Statement”), thereby updating the prospectus included therein.

Section 2.4 Subsequent Equity Sales. From the date hereof until the 45th day
following the date hereof, neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents. As used herein
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. Notwithstanding the foregoing, this Section 2.4 shall not
apply in respect of an Exempt Issuance. “Exempt Issuance” means the issuance of
(a) shares of Common Stock or options to employees, officers, directors or
consultants (consistent with past practice) of the Company pursuant to any stock
incentive plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose or (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for, or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (other than in connection
with stock splits or combinations) or to extend the term of such securities.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) Organization. The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect and no action, claim, suit, investigation or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition), whether commenced or threatened, has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such

 

2



--------------------------------------------------------------------------------

power and authority or qualification. “Material Adverse Effect” means (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement.

(c) Registration Statement. The Warrant Shares are registered for issuance to
the Holder on the Registration Statement, and the Company knows of no reasons
why such Registration Statement shall not remain available for the issuance of
such Warrant Shares for the foreseeable future. The Company shall use
commercially reasonable efforts to keep the Registration Statement effective and
available for use by the Holder until all Warrant Shares are issued to the
Holder.

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Securities and the consummation by it of
the transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided the Holder or any of
its agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosures furnished by
or on behalf of the Company to the Holder regarding the Company and the
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

(f) No Disqualification Events. With respect to securities to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Holder a copy of any disclosures provided thereunder, if any.

 

3



--------------------------------------------------------------------------------

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Holder’s organizational or charter documents, or (ii) conflict with or result in
a violation of any agreement, law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
which would interfere with the ability of the Holder to perform its obligations
under this Agreement.

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrant and the merits and risks of
investing in the Warrant Shares underlying the Original Warrant; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Holder acknowledges and agrees that
neither H.C. Wainwright & Co., LLC (the “Agent”) nor any Affiliate of the Agent
has provided the Holder with any information or advice with respect to the
Original Warrant, the Warrant Shares or the securities nor is such information
or advice necessary or desired. Neither the Agent nor any Affiliate of the Agent
has made or makes any representation as to the Company or the quality of the
Original Warrant, the Warrant Shares or the securities, and the Agent and any
Affiliate of the Agent may have acquired non-public information with respect to
the Company which the Holder agrees need not be provided to it. In connection
with the issuance of the Warrant Shares and the Securities to the Holder,
neither the Agent nor any of its Affiliates has acted as a financial advisor or
fiduciary to the Holder.

(d) Holder Status. The Holder is an “accredited investor” as defined in Rule 501
under the Securities Act.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of Holders set forth on Holders’ signature page.

Section 4.2 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by any party hereto or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the Warrant Shares. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties; provided, however that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

Section 4.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall

 

4



--------------------------------------------------------------------------------

create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

Section 4.4 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 4.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Original Warrant.

Section 4.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Section 4.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

Section 4.8 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Warrant Shares.

*******************

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY: AQUABOUNTY TECHNOLOGIES, INC. By:     Name:   David Frank Title:  
Chief Financial Officer

Bank Account and Wire Instructions attached hereto on Annex A

 

6



--------------------------------------------------------------------------------

HOLDER SIGNATURE PAGES TO

WARRANT EXERCISE AGREEMENT

IN WITNESS WHEREOF, the undersigned have caused this Warrant Exercise Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Holder:

   

 

Signature of Authorized Signatory of Holder:

   

 

Name of Authorized Signatory:

   

 

Title of Authorized Signatory:

   

 

Email Address of Holder:

   

 

Number of Warrant Shares Exercised Hereunder:

   

 

Aggregate Exercise Price

   

DWAC Instructions for Warrant Shares:

 

7



--------------------------------------------------------------------------------

Annex A

Bank Account and Wire Instructions

Bank:                

Bank Address:                

Bank ABA:                

Account Name:                

Account Number:                

 

8